Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, and 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 7, 2018.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 7-22, and 30 is/are rejected under 35 U.S.C. 102 as being anticipated by Gerard et al. (WO 2014/013028; Gerald) in view of Lawton et al. (US 5,773,146; Lawton).
Re Claim 1: Gerald teaches a method in which a fibrous substrate made of long fibers is impregnated with a liquid monomer syrup comprising a) a (meth) acrylic polymer, a b) a (meth) acrylic monomer, and c) at least one initiator or initiating system to start polymerization of the (meth) acrylic monomer. [031]. The fibers are selected from glass. [064]. The method applies the composition on the fibrous substrate to impregnate completely and homogenously. [019]
Gerald discloses the fibrous substrate can be in the form of fabrics. [066]. Gerald does not disclose that the glass fibers are (meth)acrylate modified. 
However, Lawton discloses sizing composition for glass fibers. Abs. The sizing of the glass fibers improves properties as noted in col.3, ll. 44-58. The sizing includes monomers such as ethyl acrylate and 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify Gerald’s glass fibers by grafting it with (meth)acrylate compounds. Lawton has shown that the sizing process improves the properties of the glass fibers. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
Note that the modified fibers have the required IR absorption peaks.


Re Claims 7-9: The polymer is selected from a MMA copolymer comprising 70-99.7wt. % of methyl methacrylate and from 0.3-30 wt. % of at least one monomer having at least one ethylenic unsaturation that can copolymerize with methyl methacrylate. [048]. 

Re Claims 10-12: The monomer can be selected from acrylic acid, alkyl (methacrylates), or methyl acrylate. [049, 054]. 

Re Claim 13: at least 50wt%, preferably at least 60wt% of the monomer is methyl methacrylate. [057].

Re Claims 14-15: The heat activated initiator is preferably a radical initiator, [071], which can be chosen from diacyl peroxides, peroxy esters, dialkyl peroxides, peroxyacetals or azo compounds. [072].

Re Claim 16: the initiator or initiating system for starting the polymerization of the (meth) acrylic monomer is chosen from peroxides having 2 to 20 carbon atoms. [074].

Re Claim 17:  the composition can comprise an activator. [081]. 

Re Claims 18-22: impregnation liquid (meth) acrylic syrup comprising:
from 10 wt. % to 59.99 wt. % (meth) acrylic polymer,
from 40 wt. % to 89.99 wt. % (meth) acrylic monomer,
from 0.01 wt. % to 5 wt. % one initiator or initiating system for starting the polymerization of the (meth) acrylic monomer,
from 0 wt. % to 1 wt. % activator,
from 0 wt. % to 20 wt. % fillers,
from 0 wt. % to 20 wt. % additives. [110].

Response to Arguments
Applicant’s arguments about Ibrahim are persuasive in view of Amendment.
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive.
Applicant argues that Lawton does not disclose that the method provides for a complete and homogenous impregnation of the Applicant has claimed (meth)acrylic monomer syrup.  This is not found persuasive as Gerard discloses this new limitation: “Still another objective of the present invention is to wet completely, correctly and in a homogenous way the fibrous substrate during impregnation. Any 

Conclusion
Cadoret et al. (US 2008/0044654; Cadoret) discloses polyolefins grafter with methacrylate functionality. Claim 12.
Bailey et al. (US 2019/0151511; Bailey) discloses methacrylate functionalized polyamide fibers. [0010]. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712